Citation Nr: 0526854	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  99-08 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for joint aches, 
claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for a skin rash, 
claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.  

4.  Entitlement to service connection for dizziness, claimed 
as due to an undiagnosed illness.  

5.  Entitlement to service connection for Epstein-Barr virus.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for hallux valgus, 
claimed as a disorder of the right great toe.  

8.  Entitlement to service connection for residuals of a 
right knee injury.  

9.  Entitlement to service connection for a low back 
disorder.  

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with associated depression and memory 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1977 to May 1983 and from December 1990 to August 
1991.  His military service included a tour in Southwest Asia 
from January to July 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  



The veteran cancelled an RO hearing scheduled in September 
1999.  The Board subsequently remanded his case to the RO in 
September 2004 to give him an opportunity to testify at a 
hearing before a Veterans Law Judge of the Board.  And the RO 
scheduled his travel Board hearing for May 2005, but he did 
not appear for his hearing.  He also has not since offered an 
explanation for his absence or requested that his hearing be 
rescheduled.  So the Board will review his case as if he 
withdrew his request for a personal hearing.  See 38 C.F.R. 
§ 20.704(d) (2004).

Unfortunately, further development of the evidence is needed 
before the Board can decide all of the issues on appeal, 
except for the claim for service connection for PTSD.  That 
claim is being granted.  The other claims that need 
additional development are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part 
concerning these claims.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War, in an active combat 
zone.

2.  The greater weight of the probative medical evidence of 
record indicates he has PTSD due to his traumatic experiences 
in that combat zone.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) and (f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case (SOC) may satisfy this requirement).   

Here, since the Board is granting the claim for service 
connection for PTSD there can be no possible prejudice to the 
appellant in going ahead and adjudicating this claim because, 
even if there has not been compliance with the VCAA (either 
insofar as the timing or even content of the VCAA notice), 
this is merely inconsequential and, therefore, no more than 
harmless error.  See, too, Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The question of whether there has been compliance with the 
VCAA concerning the other claims that are being remanded to 
the RO is being deferred pending completion of that 
development.  




Applicable Laws and Regulations

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

The regulation governing claims for service connection for 
PTSD, in particular, 38 C.F.R. § 3.304(f), was amended in 
June 1999 to comply with the holding in Cohen v. Brown, 10 
Vet. App. 128 (1997) and made retroactively effective from 
March 7, 1997, the date of that decision.  As revised, 
38 C.F.R. § 3.304(f) requires (1) medical evidence diagnosing 
the condition in accordance with section 4.125(a), i.e., the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the occurrence of a stressor 
during service to support the diagnosis will vary depending 
on whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citations or other supportive 
evidence that he engaged in combat with the enemy, and the 
claimed stressors are related to his combat, his lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided the testimony is satisfactory, not 
contradicted by service records, and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994). 



When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  

In addition, VA Adjudication Procedural Manual M21-1 provides 
in pertinent part:

A stressor is not to be limited to just one 
single episode.  A group of experiences also may 
affect an individual, leading to a diagnosis of 
PTSD.  

MANUAL M21-1, Part VI, P 11.38(a)(2) (Sep. 12, 1997).  

Analysis

It is well established the veteran served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  
According to his military personnel records, including his  
DD Form 214, his military occupational specialty (MOS) was in 
motor transport.  His service medical records (SMRs) do not 
contain any indications of psychiatric disability, and he was 
not awarded any medals, citations or other decorations 
indicative of direct participation in combat.  But this 
notwithstanding, he alleges that in the course of his duties 
he saw the destructive results of combat and many dead 
bodies.  And as proof of this, he has recently submitted 
photocopies of original pictures that are somewhat blurred, 
but still distinct enough to determine they show precisely 
what he alleges.  So his combat stressor must be conceded, 
particularly when all reasonable doubt concerning this is 
resolved in his favor.  38 C.F.R. § 3.102.  



Following a VA psychiatric consultation in August 1995, the 
diagnoses were PTSD and dysthymic disorder.  The examiner 
concluded the veteran's PTSD and chronic depression were from 
his Persian Gulf War experiences and that his trouble with 
his memory was one of the symptoms of these conditions.  The 
same examiner reevaluated the veteran during another VA 
psychiatric examination in October 1995, and the diagnoses 
were the same.

This unrebutted VA psychiatric opinion confirms the veteran 
has PTSD and indicates the condition is attributable to his 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War - and, more specifically, the traumatic 
experiences he related.  So service connection for PTSD is 
warranted.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for PTSD is granted.  


REMAND

In his September 2004 Statement in Support of Claim (VA Form 
21-4138), the veteran requested that VA obtain his VA 
outpatient treatment (VAOPT) records since January 1992 from 
VA medical facilities in Brooklyn and St. Albans, New York.  
He said these records are relevant to his claims.  VA has an 
obligation to obtain these records before deciding his 
claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) and 
38 C.F.R. § 3.159(c)(2) (2004).  

Also in his September 2004 VA Form 21-4138, the veteran 
reported receiving disability benefits from the Social 
Security Administration (SSA).  VA also has an obligation to 
obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, these claims are remanded to the RO (via the 
AMC) for the following development and consideration:   

1.  Obtain the veteran's VAOPT records since 
January 1992 from VA medical facilities in 
Brooklyn and St. Albans, New York, and associate 
these records with the other evidence in his 
claims file.  If the RO learns these records do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the file and the veteran notified in 
accordance with the VCAA.

2.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns these records do not exist 
or that further efforts to obtain them would be 
futile, this must be specifically indicated in 
the file and the veteran notified in accordance 
with the VCAA.

3.  Then readjudicate the claims based on the 
additional evidence obtained.  If benefits are 
not granted to the veteran's satisfaction, send 
him and his representative a Supplemental 
Statement of the Case (SSOC) and give them time 
to repond to it.

Thereafter, subject to current appellate procedures, the 
claims should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


